Citation Nr: 0101404	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis with emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1947.

This matter arises from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  In June 1981, the RO denied the veteran's claim for 
service connection for bronchitis and emphysema on the basis 
that there was no evidence of chronic bronchitis during 
service, and no evidence to show a continuity of treatment 
since separation from service; the veteran failed to appeal 
that determination.

2.  Evidence received since the RO's June 1981 decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for bronchitis with 
emphysema.  


CONCLUSIONS OF LAW

1.  The June 1981 rating decision which denied the veteran's 
claim of entitlement to service connection is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been received since the 
June 1981 rating decision, and the veteran's claim of 
entitlement to service connection for bronchitis with 
emphysema has not been reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1981, the veteran filed a claim requesting service 
connection for bronchitis.  He had been diagnosed as having 
chronic bronchitis and severe emphysema by his private 
physician.  The RO denied the veteran's claim in June 1981 on 
the basis that the bronchitis the veteran had during service 
had resolved prior to separation, and there was no medical 
evidence to show that he had a chronic condition that had its 
onset during service as he was not treated again until 1979, 
more than 32 years after his separation from service.  The 
veteran was notified of the RO's decision in August 1981, and 
he was advised of his appellate rights.  He failed to appeal 
the RO's determination.

The evidence before the RO at the time of the June 1981 
decision included service medical records VA records, and a 
private physician's statement.  The service medical records 
showed that the veteran was hospitalized and evaluated on 
multiple occasions between 1946 and 1947 for bronchiectasis 
and bronchitis.  In September 1946 he was diagnosed as having 
right lower lobe bronchiectasis, cause undetermined.  A chest 
X-ray was normal, and three sputum tests were likewise 
negative for tuberculosis.  The tentative diagnosis was 
bronchiectasis.  The veteran was transferred to Fort Belvoir 
for further observation.  Laboratory studies were normal.  
The discharge diagnosis was reported as chronic, catarrhal 
bronchitis, no disease found after observation.  In January 
1947 the veteran again complained of coughing and 
expectoration.  A bronchogram performed in January 1947 was 
also normal and the veteran's lungs were clear.  He was 
discharged to duty.  An October 1947 bronchogram was entirely 
negative for bronchiectasis.  There was no evidence of 
dilation or obstruction and the bronchial structure was 
normal.  His separation examination report of December 1947 
was completely negative for any clinical findings regarding 
the veteran's respiratory system.  A chest X-ray was negative 
and the veteran's cardiovascular system and lungs were 
normal.  

A February 1954 VA hospital admission record indicated that 
the veteran had been treated for an acute upper respiratory 
infection.  An electrocardiogram and chest X-ray were noted 
to be normal.  

A June 1981 statement from the veteran's private physician 
indicated that the veteran began having bronchitis during 
service, and that his condition had consistently and 
gradually worsened so that even slight exertion left him 
breathless.  The physician reported a diagnosis of chronic 
bronchitis and severe emphysema. 

In May 1999, the veteran requested that his claim for service 
connection for chronic obstructive pulmonary disease (COPD), 
emphysema, chronic bronchitis, and asthma be reopened.  
Associated with the claims file was correspondence from the 
veteran's Congressman, and copies of emergency room treatment 
records from January and April 1982.  The RO found that the 
veteran had failed to submit new and material evidence to 
reopen his claim, and this appeal followed. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence submitted in conjunction with the veteran's 
request to reopen his claim includes private and VA medical 
records, all of which show diagnoses of COPD, but none of 
which provide objective medical evidence linking the COPD to 
military service.  Private medical records from January and 
April 1982 show treatment for acute exacerbation of COPD and 
a diagnosis of COPD and asthma.  The April 1982 clinical note 
indicated that the veteran had COPD which began during 
service, and referenced his history of heavy smoking.  
Private records from December 1988 through July 1997 show 
diagnoses of intrinsic asthma and severe COPD, stable with 
reference to a 40 year history of chronic obstructive airway 
disease and a long history of heavy smoking.  A July 1997 
bronchoscopy revealed mild to moderate mucous plugging and 
mild bronchitic changes without evidence of malignancy.  VA 
outpatient records from April and May 1999 reflected a new 
patient evaluation and showed diagnoses of COPD and a history 
of gout. 

In reviewing the evidence of record, the Board finds no basis 
for reopening the veteran's claim.  While virtually all of 
the medical records show diagnoses of COPD, and the April 
1982 admission note from the veteran's private physician 
noted a history of COPD that began in service, this same 
physician is the one who reported that the veteran's 
bronchitis with emphysema had its onset during service.  The 
physician's statement that the veteran's chronic respiratory 
disorder began during service has been previously considered 
and rejected by the RO.  The veteran's request to include 
COPD and asthma does not constitute a new claim.  Thus, his 
current claim for service connection is, in substance, the 
same as that considered by the RO in its original rating 
decision of June 1981.  See Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997), (changes in nomenclature used in multiple 
claims for disability compensation and adjudication of those 
claims does not alter the identity of the underlying 
disability). 

Accordingly the Board finds that there has been no evidence 
submitted, which by itself, or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Thus, it follows that the claim for service connection for 
bronchitis with emphysema, asthma, and COPD has not been 
reopened.  The Board views the above discussion as sufficient 
to inform the appellant of the elements necessary to reopen 
his claim for service connection.  See Graves v. Brown, 8 
Vet. App. 522, 524-525 (1996); Robinette, supra. 



ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for chronic 
bronchitis with emphysema, the appeal is denied.





		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

